Citation Nr: 1231630	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  05-38 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left ankle fracture.

3.  Entitlement to service connection for traumatic brain injury, to include as due to a motor vehicle accident.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for an upper gastrointestinal disability, claimed as Barrett's esophagus with indigestion, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia.

7.  Entitlement to service connection for ulcers, to include as secondary to medications used to treat a service-connected lumbar spine disability with right leg neuralgia.
8.  Entitlement to service connection for a cervical spine disability, claimed as spinal stenosis with bulging discs, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia.

9.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia.

10.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia.

11.  Entitlement to service connection for right hand carpal tunnel syndrome, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia.

12.  Entitlement to service connection for peripheral neuropathy of the upper and lower bilateral extremities, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia.

13.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia.

14.  Entitlement to service connection for headaches, to include as secondary to a cervical spine disability, claimed as spinal stenosis with bulging discs. 

15.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  

16.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for peripheral neuralgia, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia.

17.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for loss of bowel and bladder control, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia.

18.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability.   
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to January 1972.  He also had a period of active service for nine days in May 1992, as well as service in the California Army National Guard.  This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of August 2004 and December 2011 by a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  

REMAND

I.  Left Shoulder Disability 

The Veteran contends that he is entitled to service connection for a left shoulder disability.  In August 2003, the Veteran reported that he injured his left shoulder on July 2, 1973 while attending Officer Candidate School at Fort Benning, Georgia.  The Veteran also stated that he was found to have a fractured left shoulder and later developed bursitis.  Initially, it is unclear from the evidence of record whether the Veteran was performing active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) on July 2, 1973.  On remand, therefore, the RO must contact the appropriate service department and/or Federal agency to address this issue.

Service treatment records submitted by the Veteran showed that he was afforded a clinical evaluation and physical examination in January 1972 prior to discharge from active duty service.  The clinical evaluation was normal and left shoulder abnormalities were not found.  Likewise, a May 1981 clinical evaluation was normal and left shoulder abnormalities were not found.  In a report of medical history, however, the Veteran stated that he was advised to have left shoulder surgery due to bursitis.  Similarly, a September 1982 report of medical history was significant for left shoulder bursitis.  The Veteran was afforded another clinical evaluation and physical examination in April 1994.  The clinical evaluation was normal and left shoulder abnormalities were not found.  However, a notation on the examination report indicated that the Veteran had left shoulder arthritis since 1970.  A clinical evaluation and physical examination performed in May 2000 was negative for any left shoulder abnormalities.  

In an August 2004 memorandum, the RO noted that efforts to obtain pertinent service treatment records from the National Personnel Records Center (NPRC) were unsuccessful.  Correspondence dated in December 2003 from the NPRC, indicated an inability to identify records pertaining to the Veteran based on information provided.  Moreover, requests for records from the RO to the California Adjutant General and the Veteran's National Guard unit at that time went unanswered.  On remand, therefore, the RO must make an additional attempt to contact the appropriate service department and/or Federal agency, including but not limited to the California Adjutant General and the Veteran's National Guard unit, to obtain records relevant to the Veteran's claim.

The Veteran presented to a VA medical facility in June 2005.  He reported subjective complaints of left shoulder pain since 1971.  X-rays of the left shoulder were interpreted to show evidence of type 3 acromial process, decreased subacromial space, deformity of the left distal clavicle, and bony spur formation at the superior cortex of the left distal clavicle.  

In the November 2005 substantive appeal, the Veteran stated that he re-injured his left shoulder while attending a 90-day training program at Fort Benning.  According to the Veteran, he received an injection into the left shoulder at that time, but stated that his left shoulder never "felt right" after this injury.  

The Veteran underwent a Medical Evaluation Board (MEB) examination in December 2006 and February 2007.  Regarding the Veteran's left shoulder, it was noted that the Veteran developed left shoulder pain in 1971, after breaking his shoulder during basic training at Fort Lewis, Washington.  No actual medical reports pertaining to this incident were contained in the record, but by the Veteran's account, he was presumed to have fractured the clavicle.  The Veteran reported that he re-injured his left shoulder in 1973 and 1974, while stationed at Fort Benning.  X-rays of the left shoulder taken in connection with the MEB examination showed degenerative joint disease and arthritic changes.  In a March 2007 MEB proceeding, left shoulder pain was diagnosed.  The onset of this disability was listed as 1971.  A notation on the MEB report reflects that this disability was incurred while the Veteran was entitled to base pay, and did not exist prior to service.  

A Physical Evaluation Board (PEB) was convened in July 2007.  The impression was degenerative arthritis of the left shoulder.  A notation on the PEB report indicated that the Veteran had left shoulder pain since 1971 during basic training.  Recent diagnostic studies showed degenerative changes.  It was also determined that this disability was not the result of intentional misconduct, willful neglect, or unauthorized absence, not incurred in or aggravated while entitled to basic pay, not incurred or aggravated in the line of duty during a national emergency or after September 14, 1978, and not the proximate result of performing duty.  The Veteran was medically retired in November 2007.  

In November 2008, the Veteran presented to a VA medical facility to establish care.  His past medical history was significant for shoulder joint pain, but he denied any shoulder surgery.  In an April 2009 follow-up appointment, the Veteran's past history was significant for a left shoulder fracture in 1971.  According to the Veteran, his shoulder still bothered him, but he denied any surgical intervention.  It was also noted that the Veteran received private treatment from Kaiser Permanente. 

II.  All Other Issues

Regarding the other issues identified above, the RO denied these claims in a rating decision dated December 2011.  The Veteran subsequently filed a notice of disagreement in April 2012.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

On remand, therefore, the Veteran must be provided a statement of the case that addresses the issues of entitlement to service connection for a left ankle fracture; entitlement to service connection for traumatic brain injury, to include as due to a motor vehicle accident; entitlement to service connection for a skin disorder; entitlement to service connection for tinnitus; entitlement to service connection for an upper gastrointestinal disability, claimed as Barrett's esophagus with indigestion, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia; entitlement to service connection for ulcers, to include as secondary to medications used to treat a service-connected lumbar spine disability with right leg neuralgia; entitlement to service connection for a cervical spine disability, claimed as spinal stenosis with bulging discs, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia; entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia; entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia; entitlement to service connection for right hand carpal tunnel syndrome, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia; entitlement to service connection for peripheral neuropathy of the upper and lower bilateral extremities, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia; 
entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia; entitlement to service connection for headaches, to include as secondary to a cervical spine disability, claimed as spinal stenosis with bulging discs; whether new and material evidence was submitted to reopen a claim of entitlement to service connection for bilateral hearing loss; whether new and material evidence was submitted to reopen a claim of entitlement to service connection for peripheral neuralgia, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia; whether new and material evidence was submitted to reopen a claim of entitlement to service connection for loss of bowel and bladder control, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia; and entitlement to a total disability rating based on individual unemployability due to a service-connected disability.

The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on these issues to secure appellate review by this Board.
   
Accordingly, the case is remanded for the following action:

1.  The RO must issue a statement of the case to the Veteran addressing the issues of entitlement to service connection for a left ankle fracture; entitlement to service connection for traumatic brain injury, to include as due to a motor vehicle accident; entitlement to service connection for a skin disorder; entitlement to service connection for tinnitus; entitlement to service connection for an upper gastrointestinal disability, claimed as Barrett's esophagus with indigestion, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia; entitlement to service connection for ulcers, to include as secondary to medications used to treat a service-connected lumbar spine disability with right leg neuralgia; entitlement to service connection for a cervical spine disability, claimed as spinal stenosis with bulging discs, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia; entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia; entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia; entitlement to service connection for right hand carpal tunnel syndrome, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia; entitlement to service connection for peripheral neuropathy of the upper and lower bilateral extremities, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia; entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia; entitlement to service connection for headaches, to include as secondary to a cervical spine disability, claimed as spinal stenosis with bulging discs; whether new and material evidence was submitted to reopen a claim of entitlement to service connection for bilateral hearing loss; whether new and material evidence was submitted to reopen a claim of entitlement to service connection for peripheral neuralgia, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia; whether new and material evidence was submitted to reopen a claim of entitlement to service connection for loss of bowel and bladder control, to include as secondary to a service-connected lumbar spine disability with right leg neuralgia; and entitlement to a total disability rating based on individual unemployability due to a service-connected disability.

The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal to the December 2011 rating decision denying these claims must be filed.  38 C.F.R. § 20.202 (2011).  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the service connection claim for a left shoulder disability currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including from Kaiser Permanente.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from April 2009 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The RO must contact the appropriate service department and/or Federal agency, including but not limited to the California Adjutant General, the Veteran's National Guard unit, and the Defense Finance and Accounting Service, to verify whether the Veteran was performing active duty, ACDUTRA, or INACDUTRA on July 2, 1973.  The service department and/or Federal agency must be asked to provide complete copies of any and all service treatment records and service personnel records related to the Veteran's periods of service.  The service department and/or Federal agency must also be asked to identify the agency or department that could provide any information it could not provide.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  After the above development is completed, the RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the currently diagnosed left shoulder disability.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran's currently diagnosed left shoulder disability is related to his period of active service or any incident therein.  If the manifestations of each separate left shoulder disability cannot be distinguished, the examiner must so state.  In the alternative, the examiner must provide an opinion as to whether the left shoulder disability was incurred during or aggravated by a period of National Guard ACDUTRA or INACDUTRA. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

7.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand orders, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

